Proceeding pursuant to CPLR article 78 to review a determination of the White Plains Housing Authority, dated June 28, 1993, which terminated the petitioner from his position as a maintenance worker.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
Contrary to the petitioner’s arguments, all three charges were supported by substantial evidence (see, Matter of Lahey v Kelly, 71 NY2d 135; Matter of County of Suffolk v Newman, 173 AD2d 618). Rosenblatt, J. P., Ritter, Santucci and Krausman, JJ., concur.